Title: To George Washington from Thomas Jefferson, 12 August 1792
From: Jefferson, Thomas
To: Washington, George

 

Dear Sir
Monticello [Va.] Aug. 12. 1792.

I have the honor to inclose you two letters lately recieved from mister Barclay. under another cover also I send to the Commissioners, open for your examination, a plan for a Capitol from mister Blodget, which came by the last post. you will see, by that, the use of the paper of which I presented you a few sheets, Blodget’s plan being on a sheet I had given him. it renders the use of a scale & dividers unnecessary.
I had thought my self secure of a weekly conveyance of letters, by the establishment of a private post here, till the public one could get into motion. but of 4. post-days since my return, he has missed three. mister Davies is however endeavoring to procure a public rider. we have had abundant rains since my return, which were necessary to bring on our corn. some appearances of weavil give us apprehensions for our wheat, and increase the wishes for a machine which would enable us to get it out within the months of July & August. I have the honor to be with perfect respect and attachment Dr Sir Your most obedient & most humble servt

Th: Jefferson

